Sullivan, J.P., and Buckley, J.,
dissent in part in a memorandum by Buckley, J., as follows: I agree that the trial court properly exercised its discretion in admitting defendant’s crash test reenacting the accident in this products liability case. Evidence of experiments is properly admissible so long as the proponent establishes a substantial similarity between the conditions under which the experiments were conducted and the conditions at the time of the accident, particularly where the opponent has an unrestricted opportunity to cross-examine (see Styles v General Motors Corp., 20 AD3d 338, 339 [2005]). While the test conditions were not identical, there was suf*338flcient similarity to permit the inference that the results of the reenactment—which used the same vehicles with the same seatbelt configurations, based on plaintiffs expert’s data and a responsible approximation of what was known about the underlying accident—shed light on what occurred. Plaintiff was given the opportunity for cross-examination to exploit any alleged dissimilarities.
Although the better course would have been to allow plaintiff to recall his expert as a rebuttal witness with respect to the crash test (see e.g. Herrera v V.B. Haulage Corp., 205 AD2d 409, 410 [1994]), I do not believe that plaintiff demonstrated that the outcome of the trial would have been different had the evidence been admitted (see CPLR 2002; Frias v Fanning, 119 AD2d 796, 797 [1986]), in light of the extensive cross-examination of the defense experts, during which plaintiff’s counsel did in fact bring out all the issues which plaintiff claims the expert would have raised. In addition, the witness was not qualified as an expert in the field of accident reconstruction. Uss v Town of Oyster Bay (37 NY2d 639 [1975]), relied on by the majority, supports the conclusion that plaintiff’s rights were sufficiently protected that the jury verdict should not be disturbed. In Uss, the Court held that any harm in allowing certain evidence, in that case an in-court demonstration, was cured by “affording plaintiffs’ counsel unrestricted opportunity for cross-examination,” by which counsel could make an “effective exploitation of the dissimilarities between the [reconstruction] and the [accident]” and thus “minimize the significance to be attached to the demonstration” (id. at 641). In Eisner v Daitch Crystal Dairies (27 AD2d 921 [1967]), also cited by the majority, this Court did rule that the trial court should have permitted certain rebuttal testimony; however, the bases for reversal and a new trial were improper statements by the trial court in the presence of the jury and an inadequate jury charge, not the exclusion of the rebuttal witness.
While the trial court declined to admit plaintiffs expert as an expert in the fields of speed determinations and seatbelt mechanics, the expert did ultimately testify with respect to both issues, which plaintiff could exploit in summation, and the fact that he did so on redirect, rather than on direct, did not affect the outcome of the trial.